Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s submitted arguments filed 13 December 2021.  

Reasons for Allowance
  Claims 21-25, 28-31, 33-38 & 41-45 are allowed.
	Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of “…a first processing system having a first local object specified with first object attributes consistent with first interface conventions of a first context of the first processing system; and a second processing system communicatively coupled to the first processing system, the second processing system having a second local object specified with second object attributes consistent with second interface conventions of a second context of the second processing system, different from the first interface conventions, the second interface conventions to
enable performance of a local action with an instance of the second local object within the second context, wherein the second processing system cannot perform the local action with the instance of the first local object in the second context; wherein the first processing system is to map a data value of one of the first object attributes to an instance of a global conceptual object to pass to the second processing system, the global conceptual object to define a concept in a global domain mappable to the one of the first object attributes and to one of the second object attributes, wherein the global conceptual object does not define a global domain mappable to at least one other of the first object attributes within the first context; wherein the second processing system is to interpret the instance of the global conceptual object in accordance with the second interface conventions to enable performance of the local operation on an instance of a local object as mapped from the instance of the global conceptual object with the data value of the one of the first object attributes” as recited in Independent Claim 21. Thus, Claim 21 is allowed. Dependent Claims 22-25, 28-31 & 33 are allowed at least by virtue of their dependencies from Claim 21, as well as Independent Claim 34 and its dependencies. 
The primary reason for the allowance of Independent Claim 21 in this case is the inclusion of, “…wherein the first processing system is to map a data value of one of the first object attributes to an instance of a global conceptual object to pass to the second processing system, the global conceptual object to define a concept in a global domain mappable to the one of the first object attributes and to one of the second object attributes, wherein the global conceptual object does not define a global domain mappable to at least one other of the first object attributes within the first context; wherein the second processing system is to interpret the instance of the global conceptual object in accordance with the second interface conventions to enable performance of the local operation on an instance of a local object as mapped from the instance of the global conceptual object with the data value of the one of the first object attributes”, in combination with the other elements recited, which is not found in the prior art of records.  Applicant’s arguments submitted within Pre-Appeal Brief Conference requested 12/30/2021 provided a persuasive argument focused on the deficiencies of the combined Cusson, Wagner, and Gusmini et al references in teaching at least the limitation of at least, “…the global conceptual object to define a concept in a global domain mappable to the one of the first object attributes and to one of the second object attributes, wherein the global conceptual object does not define a global domain mappable to at least one other of the first object attributes within the first context...”.  The aforementioned limitation could not be found within the prior art discovered through an updated and exhaustive search, as well as further scrutiny given towards the applied references, as Applicant’s claim language has been further defined within communication filed 2/5/2022 for its utilization of a first and second context associated with objects and interface conventions.  The Varney et al reference (USPG Pub No. 20140344391A1), considered pertinent but not relied upon, provided aspects such as layer-specific behavior mapping, executable procedures and models, and the utilization of cache organization, but lacked at least the aspect of a global conceptual object defining one or more concepts in a global domain mappable to at least a first object attribute and at least one second object attribute, apparently critical to Applicant’s claimed invention, and, in combination with additional limitations within a system having a first and second processing system each having local objects utilizing different interface conventions, which could not be located within the prior art references.
The primary reason for the allowance of Independent Claim 34 in this case is the inclusion of, “…wherein the second interface conventions of the second processing system enable the second processing system is to perform a local action with an instance of the second local object within the second context, wherein the second processing system cannot perform the local action with the instance of the first local object in the second context, wherein the global conceptual object defines a concept in a global domain mappable to one of the first object attributes and to one of the second object attributes, wherein the global conceptual object does not define a global domain mappable to at least one other of the first object attributes within the first context; mapping a data value of the one of the first object attributes to an instance of the global conceptual object; passing the instance of the global conceptual object from the first processing system to the second processing system for data related to a domain of the global conceptual object”, in combination with the other elements recited, which is not found in the prior art of records.  Applicant’s arguments submitted within Pre-Appeal Brief Conference requested 12/30/2021 provided a persuasive argument focused on the deficiencies of the combined Cusson, Wagner, and Gusmini et al references in teaching at least the limitation of at least, “…wherein the global conceptual object defines a concept in a global domain mappable to one of the first object attributes and to one of the second object attributes, wherein the global conceptual object does not define a global domain mappable to at least one other of the first object attributes within the first context...”.  The aforementioned limitation could not be found within the prior art discovered through an updated and exhaustive search, as well as further scrutiny given towards the applied references, as Applicant’s claim language has been further defined within communication filed 2/5/2022 for its utilization of a first and second context associated with objects and interface conventions.  As stated within rationale provided above, the previously applied prior art lacked at least the aspect of a global conceptual object defining one or more concepts in a global domain mappable to at least a first object attribute and at least one second object attribute, apparently critical to Applicant’s claimed invention, and, in combination with additional limitations within a system having a first and second processing system each having local objects utilizing different interface conventions, could not be located within the prior art references.  Independent Claim 34 has been analyzed and allowed using similar rationale associated with Independent Claim 21, and, in combination with the other elements recited, are not found in the prior art of records.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
	   
	 
Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Varney et al (USPG Pub No. 20040344391A1) teaches content delivery framework having storage services.
**Gambardella et al (USPG Pub No. 20140304718A1) teaches an interface for translating software commands and hardware commands for distributed computing system.
**Miller et al (US Patent No. 9137102B1) teaches using virtual networking devices to manage routing communications between connected computer networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								5/6/2022

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156